Citation Nr: 1605490	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for status-post left patella fracture.  

2.  Entitlement to service connection for a right knee condition, including secondary to status-post left patella fracture.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Pennsylvania Army National Guard from February 18, 1979 to March 30, 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was then transferred to the Pittsburgh, Pennsylvania RO. In April 2010, the Board remanded these matters for additional development.  

The issue of whether there was clear and unmistakable error (CUE) in a May 24, 1970, rating decision that denied service connection for a left knee disability has been raised by the record in an April 2009 statement from the Appellant's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is again referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2015). 


REMAND

In the April 2010 remand, the Board referred the issue of whether there was CUE in a May 24, 1970, rating decision that denied service connection for a left knee disability, as that issue had not yet been adjudicated by the AOJ.  It was referred to the AOJ for appropriate action, which would have been to adjudicate the issue and furnish the appellant and representative with a rating decision.  Instead, in an April 2013 supplemental statement of the case, the RO found that the issue of CUE had previously been adjudicated in an April 17, 2009, supplemental statement of the case  However, the initial adjudication of the issue of whether there was CUE in a May 24, 1970, rating decision that denied service connection for a left knee condition cannot take place in a supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (2007); 38 C.F.R. § 19.31 (2015).  This claim must be remanded so that the RO can issue a rating decision that adjudicates the issue of whether there was CUE in a May 24, 1970, rating decision that denied service connection for a left knee disability. 

Issues are considered inextricably intertwined when a determination on one issue could have an impact on the outcome of another issue. The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of whether there was CUE in a May 24, 1970, rating decision that denied service connection for a left knee disability is a pending issue and is being referred to the AOJ.  That issue is inextricably intertwined with the issue of whether new and material evidence has been received to reopen a claim for service connection for status-post left patella fracture and service connection for a right knee disability, including as secondary to status post left patella fracture.  The CUE determination could influence the outcome of the issues on appeal.  A determination on the issues on appeal cannot be made until a determination on CUE is made, and therefore, must be deferred pending adjudication of the CUE issue.  Further, the claim of entitlement to a TDIU is inextricably intertwined with the pending claims because an allowance of those claims could change the outcome of the TDIU claim.

Lastly, the Board notes that an October 2005 letter from the appellant inquires as to whether VA has records from Michael C. Raklewicz, M.D. & Associates that were submitted as evidence.  A review of the record does not show that records from that doctor are associated with the claims file.  On remand, the appellant and representative should be requested to resubmit that evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate by the issuance of a rating decision the issue of whether there was CUE in a May 24, 1970, rating decision that denied service connection for a left knee disability, as raised by the representative in April 2009 written correspondence.  Notify the appellant and representative of any decision and of the procedural and appellate rights.  All efforts to develop and adjudicate the claims must be documented in the file.

2.  Request that the appellant and representative resubmit records from Michael C. Raklewicz, M.D. & Associates as referenced by the appellant in an October 2015 letter.

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

